 

Exhibit 10.218

 

EXECUTIVE EMPLOYMENT AND NON-COMPETITION AGREEMENT

AGREEMENT made this 4th day of May, 2004, by and between Zieman Manufacturing
Company, a California corporation (the “Corporation”) and Curtis L. Strong (the
“Executive”).

W I T N E S S E T H:

WHEREAS, on the date hereof, Lippert Components, Inc., a Delaware Corporation
(“LCI”) acquired the outstanding capital stock of the Corporation; and

WHEREAS, the Executive was a principal owner of the Corporation and has had
extensive experience with the business of the Corporation to be conducted by the
Corporation, and the Corporation desires to utilize the Executive’s experience,
knowledge and abilities in connection with the operations of the Corporation by
employing him as an executive of the Corporation; and

WHEREAS, the Corporation does not wish the Executive to compete against it,

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed as follows:

1     Employment. The Corporation hereby employs the Executive and the Executive
hereby agrees to serve the Corporation as Corporate Controller pursuant to the
terms and conditions of this Agreement. The Executive agrees to continue to
devote substantially all of his time, attention, skills and efforts to the
performance of his duties on behalf of the Corporation at the principal
executive offices of the Corporation in Whittier, California; provided, however,
that the Executive shall at no time be required to change his residence without
his consent.

2     Term. The term of this Agreement shall commence on the date hereof and
shall continue for the a period of two (2) years from the date hereof, subject
to earlier termination as provided herein (the “Term”).

3     Duties. During the Term, the Executive shall exert his best efforts, and,
subject to the terms and provisions hereof, shall devote substantially all of
his time and attention to the business of the Corporation, and will use his best
efforts to promote the interests of the Corporation, including, but not limited
to, accounting (accounts payable, accounts receivable, billing, payroll, general
ledger, asset management, preparation of financial statements, budgeting, taxes,
external reporting); treasury (banking, cash management); records
administration; insurance; information technology. Consistent with the
foregoing, the Executive shall not be precluded from giving appropriate
attention to his personal and financial affairs. The Executive shall act in
accordance with the policies of the Corporation as determined from time to time
by its Board of Directors and President, and shall perform such services and
duties, including travel to the Corporation’s affiliates for training, as such
Board of Directors and President may from time to time direct consistent with
this Agreement.

 

 

--------------------------------------------------------------------------------



 

 

4     Compensation. The Corporation agrees to pay the Executive for his services
to the Corporation a base salary of One Hundred Twenty Six Thousand ($126,000)
Dollars per annum, payable according to the customary payroll practice of the
Corporation.

5      Benefits. The Executive and his family shall continue to receive medical
and other insurance at least equivalent, in nature and extent, to the coverage
afforded by the Corporation to the Executive prior to the date hereof.  

5.1   The Executive shall be eligible to participate in any pension, retirement
or profit-sharing plan adopted by the Corporation for the benefit of its
Executives generally, as well as the Drew Industries Incorporated 2002 Equity
Award and Incentive Plan, in all cases subject to the terms thereof.

5.2   The Executive shall be entitled to a paid vacation in each year during the
term hereof of four (4) weeks.

6.     Expenses. All travel and other expenses incident to the rendering of
services by the Executive hereunder will be paid by the Corporation. If any such
expenses are paid in the first instance by the Executive, the Corporation will
reimburse him therefor on presentation of expense vouchers.  

6.1   During the period of employment hereunder, the Corporation will provide to
the Executive an automobile allowance of $750 per month and a gasoline credit
card, to be used in connection with services rendered hereunder.

7.

Termination.

 

7.1   If, on account of physical or mental disability, the Executive shall fail
or be unable to fully perform this Agreement for an aggregate four (4) months
during any twelve-month period, the Corporation may, at its option, at any time
thereafter, upon thirty (30) days written notice to the Executive, terminate
this Agreement, and this Agreement shall come to an end at the end of said
notice period as if such date were the termination date of this Agreement.

7.2    In the event of the death of the Executive during the Term, the term of
this Agreement shall terminate on the date of death. In such case, the
Corporation shall continue to pay to the heir or designee of the Executive the
salary payments provided for in Paragraph 4 hereof, which the Executive would
have been entitled to receive but for such termination, for a period of six (6)
months from the date of death of the Executive.

7.3    The Corporation may terminate this Agreement and the Executive’s
employment for Cause (as hereinafter defined), at any time, effective
immediately upon giving the Executive written notice of such termination;
provided, however, that the Executive shall be given the opportunity to be heard
by at least a majority of the Board of Directors of the Corporation upon at
least five business days notice of a meeting of the Board of Directors for such
purpose. As used herein, the term “Cause” shall mean (i) a material breach of
the terms of this Agreement which continues for a period of 10 days after notice
thereof, or more than three such breaches in any six month period during the
Term; (ii) one or more instances of willful misconduct or gross negligence which
individually or in the aggregate have a material adverse

 

- 2 -

 


--------------------------------------------------------------------------------



 

effect, financial or otherwise, on the Company or any of the Affiliated
Companies (as defined in Paragraph 8.1 hereof); (iii) dishonesty, embezzlement,
fraud, accepting bribery or kickbacks or similar acts involving the Company or
any of the Affiliated Companies, or in connection with employment by the Company
or any of the Affiliated Companies; (iv) conviction of, or a plea of guilty or
nolo contendere to, a felony or any crime involving moral turpitude; (v) or
habitual absenteeism as a result of substance abuse. In such event, this
Agreement shall come to an end as of the end of such notice period as if such
date were the termination date of this Agreement and the Corporation shall have
no further obligation or liability to the Executive.

7.4     Upon expiration of this Agreement or upon termination of this Agreement
by the Corporation pursuant to Section 7.1 hereof, the Executive shall be
entitled to purchase from or through the Corporation the medical insurance then
in effect for the benefit of the Executive and his family. If the Corporation or
the insurance provider is unable or unwilling to furnish such insurance, the
Executive shall be entitled to obtain the same or equivalent insurance from
another source and the Corporation will reimburse the Executive annually for the
amount by which the cost to the Executive for the same or equivalent insurance
obtained by the Executive exceeds the amount paid by the Corporation for such
insurance at the time this Agreement is terminated.

8.

Non-Competition; Corporate Property.

 

8.1    During the Term and for a period of three (3) years from the date of
termination of this Agreement (the “Restricted Period”) the Executive shall not,
directly or indirectly, undertake or perform services in or for, or render
services to, participate in, or have any financial interest in, or engage in,
any business competitive to that of the business of the Corporation or its
parent company, subsidiaries or affiliates (collectively, the “Affiliated
Companies”) or solicit for employment or employ any employee of the Corporation
or the Affiliated Companies. For purposes hereof, a business shall be deemed
competitive if it is conducted in any geographic or market area in which the
Corporation or any of the Affiliated Companies are engaged in business during
the Restricted Period and involves the development, design, manufacture,
marketing, packaging, sale or distribution of any products developed, designed,
manufactured sold or distributed, or the offering of any services offered, by
the Corporation or any of the Affiliated Companies; and the Executive shall be
deemed directly or indirectly to engage in such business if he, or any member of
his immediate family participates (with respect to family members, limited to
the areas of manufacture, design, sales or marketing) in such business, or in
any entity engaged in or which owns, such business, as an officer, director,
employee, consultant, independent contractor, inventor, product developer,
partner, individual proprietor, manager or as an investor who has made any
loans, contributed to capital stock or purchased any stock; provided, however,
that the Executive will not (i) at any time utilize the names “Lippert” or
“Lippert Components” or “Zieman” in any business competitive to that of the
business of the Corporation or any of the Affiliated Companies, or any patent,
trademark, tradename, service mark, logo, copyright or similar intellectual
property, whether or not registered, of any of the Corporation or the Affiliated
Companies, or any proprietary information of any of the Corporation or the
Affiliated Companies or (ii) during the Restricted Period, sell, assign or
otherwise dispose of, or disclose, to any person or entity other than the
Corporation or the Affiliated Companies any products developed or invented by
the Executive for the recreational vehicle industry or any patent or application
with respect thereto. The foregoing, however, shall not be deemed to prevent the
Executive from investing in securities if such class of securities in which the
investment is made is listed on a national securities

 

- 3 -

 


--------------------------------------------------------------------------------



 

exchange or is of a company registered under Section 12(g) of the Securities
Exchange Act of 1934, and such investment represents less than five (5%) per
cent of the outstanding securities of such class.

8.2    The Executive agrees that all products, packaging, inventions, designs,
patents, creations, ideas, techniques, methods, copyrightable materials, whether
or not registered, or any portions thereof, and any improvements or
modifications thereon, and any applications with respect to each of the
foregoing, and any know-how or procedures related thereto (whether or not
patentable), and any patents, which relate to the business and products of the
Corporation or the Affiliated Companies, conceived, invented, discovered or
executed by the Executive, whether or not marketed or utilized by the
Corporation or any of the Affiliated Companies, shall be the sole and exclusive
property of the Corporation, without additional compensation payable therefor,
except as provided in Paragraph 5 hereof; and by these presents the Executive
hereby assigns to the Corporation any and all right, title and interest he has,
or may have, therein.

9.

Additional Provisions.

 

9.1    If any of the provisions of this Agreement is found or deemed by a court
of competent jurisdiction to be invalid or unenforceable, such provision shall
be considered severable from the remainder of this Agreement and shall not cause
the remainder to be invalid or unenforceable. The Agreement shall to the extent
possible be interpreted to achieve the intent of the parties. This Agreement
cannot be modified except by a writing executed by both parties. This Agreement
shall be governed by and construed in accordance with the laws of the State of
California.

9.2    All notices, requests, demands and other communications which are
required to be or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person or upon receipt
when transmitted by telecopy or after dispatch by recognized overnight carrier
or express mail service or certified or registered first class mail, postage
prepaid, return receipt requested, to the party to whom the same is so given or
made.

If to the Corporation:

Lippert Components, Inc.

2766 College Avenue

Goshen, IN 46528

Attn: President

 

-copy to-

 

Drew Industries Incorporated

200 Mamaroneck Avenue

Suite 301

White Plains, New York 10601

Attention: President

Fax: (914) 428-4581

 

- 4 -

 


--------------------------------------------------------------------------------



 

 

and

 

Harvey F. Milman, Esq.

Phillips Nizer LLP

666 Fifth Avenue

New York, New York 10103-0084

Fax: (212) 262-5152

If to the Executive:

Mr. Curtis L. Strong

10439 Portada Drive

Whittier, CA 90603

 

-copy to-

 

Rodi, Pollock, Pettker, Galbraith & Cahill

A Law Corporation

444 South Flower Street, Suite 1700

Los Angeles, CA 90071-2901

Attention: William R. Christian, Esq.

Fax: (213) 895-4921

9.3    This Agreement constitutes the whole Agreement between the parties, and
there are no terms other than those contained herein. No variation hereof shall
be deemed valid unless in writing and signed by the parties hereto, and no
discharge of the terms hereof shall be deemed valid unless by full performance
by the parties hereto, or by a writing signed by the parties hereto.

9.4    This Agreement shall inure to the benefit of and be binding, upon the
Corporation, its successors and assigns, and the Executive, his heirs,
executors, administrators and legal representatives.

9.5    In any proceeding arising out of or involving a dispute or disagreement
with respect to this Agreement, the prevailing party (on the merits, by motion,
or otherwise) shall be entitled to be reimbursed by the other party for all
legal fees and expenses incurred in connection with such proceeding

[Signature Page Follows]

 



 

- 5 -

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed by
its duly authorized officer, and its corporate seal to be hereunto affixed, and
the Executive has hereunto set his hand the day and year first above written.

ATTEST:



/s/ Fredric Zinn                                   

ZIEMAN MANUFACTURING COMPANY



By:/s/ Leigh J. Abrams, VP                                        

WITNESS:



/s/ Laure Lee Sandelier                       





/s/ Curtis L. Strong                                                       
Curtis L. Strong

 

 

- 6 -

 

--------------------------------------------------------------------------------